 
Exhibit 10.2
 
THERMO FISHER SCIENTIFIC INC.
 
2008 ANNUAL INCENTIVE AWARD PLAN
 
 
I.     General Purpose of Plan
 
    The Thermo Fisher Scientific Inc. 2008 Annual Incentive Award Plan is
designed to assist the Corporation and its Subsidiaries in attracting, retaining
and providing incentives to Eligible Employees and to promote the identification
of their interests with those of the Corporation’s shareholders by providing for
the payment of Incentive Awards subject to the achievement of specified
Performance Goals.
 
II.     Definitions
 
    Terms not otherwise defined herein shall have the following meanings:
 
    A.     “Award Period” means the calendar year, except to the extent the
Committee determines otherwise.
 
    B.     “Board” means the Board of Directors of the Corporation.
 
    C.     “Code” means the Internal Revenue Code of 1986, as amended.
 
    D.     “Committee” means the Compensation Committee of the Board, or any
other committee appointed by the Board to administer the Plan.
 
    E.     “Corporation” means Thermo Fisher Scientific Inc., a Delaware
corporation, and its successors and assigns and any corporation which shall
acquire substantially all of its assets.
 
    F.     “Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code.
 
    G.     “Eligible Employee” means an employee described in Section IV hereof.
 
    H.     “Incentive Award” means a contingent award made to a Participant
that, subject to Section V hereof, entitles the Participant to cash payment to
reflect the relative level of attainment of Performance Goals established by the
Committee for an Award Period and such other factors as the Committee may
determine.
 
    I.     “Participant” means any Eligible Employee who receives an Incentive
Award under the Plan for an Award Period.
 
    J.     “Performance Goals” means (a) earnings per share, (b) return on
average equity in relation to a peer group of companies designated by the
Corporation (the “Peer Group”), (c) return on average assets in relation to the
Peer Group, or (d) such other performance goals as may be established by the
Committee which may be based on earnings, earnings growth, earnings before
interest, taxes, and amortization (EBITA), operating income, operating margins,
revenues, expenses, stock price, market share, charge-offs, reductions in
non-performing assets, return on assets, equity or investment, regulatory
compliance, satisfactory internal or external audits, improvement of financial
ratings, achievement of balance sheet or income statement objectives, net cash
provided from continuing operations, stock price appreciation, total shareholder
return, cost control, strategic initiatives, market share, pre- or after-tax
income, or any other objective goals established by the Committee, and may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. Such performance goals
may be particular to a Participant or the division, department, branch, line of
business, Subsidiary or other unit in which the Participant works, or may be
based on the performance of the Corporation generally, and may cover such period
as may be specified by the Committee. The Committee may specify that such
Performance Goals shall be applied by excluding the impact of restructurings,
discontinued operations, extraordinary items, cost of revenues charges
associated with acquisitions or restructurings, other unusual or non-recurring
items, and the cumulative effects of accounting changes.
 
    K.     “Plan” means the Thermo Fisher Scientific Inc. 2008 Annual Incentive
Award Plan.





--------------------------------------------------------------------------------



 



2
 
    L.     “Subsidiary” means a corporation of which at least 50% of the total
combined voting power of all classes of stock is owned by the Corporation,
either directly or through one or more other Subsidiaries.
 
III.     Administration
 
    The Plan shall be administered by the Committee. The Committee shall have
plenary authority, in its discretion, to determine the terms of all Incentive
Awards, including, without limitation, the Eligible Employees to whom, and the
time or times at which, Incentive Awards are made, the Award Period to which
each Incentive Award shall relate, the actual dollar amount to be paid pursuant
to an Incentive Award, the Performance Goals to which payment of Incentive
Awards will be subject, and when payments pursuant to Incentive Awards shall be
made (which payments may, without limitation, be made during or after an Award
Period on a deferred basis or in installments). In making such determinations,
the Committee may take into account the nature of the services rendered by the
respective Eligible Employees, their present and potential contributions to the
success of the Corporation and its Subsidiaries, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the express
provisions of the Plan, the Committee shall have plenary authority to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to it
and to make all other determinations deemed necessary or advisable for the
administration of the Plan. The determinations of the Committee pursuant to its
authority under the Plan shall be conclusive and binding.
 
IV.     Eligibility
 
    Incentive Awards may be granted only to executive officers of the
Corporation or a Subsidiary.
 
V.     Incentive Awards; Terms of Awards; Payment
 
    A.     The Committee shall, in its sole discretion, determine which Eligible
Employees shall receive Incentive Awards. For each Award Period with respect to
which the Committee determines to make Incentive Awards, the Committee shall by
resolution establish one or more Performance Goals applicable to such Incentive
Awards and the other terms and conditions of the Incentive Awards. Such
Performance Goals and other terms and conditions shall be established by the
Committee in its sole discretion as it shall deem appropriate and in the best
interests of the Corporation and shall be established (1) within 90 days after
the first day of the Award Period and (2) before 25% of the Award Period has
elapsed.
 
    B.     After the end of each Award Period for which the Committee has
granted Incentive Awards, the Committee shall determine the extent to which the
Performance Goals established by the Committee for the Award Period have been
achieved and shall authorize the Corporation to make Incentive Award payments to
Participants in accordance with the terms of the Incentive Awards. In no event
shall the amount paid to a Participant in accordance with the terms of an
Incentive Award by reason of Performance Goal achievement exceed $5,000,000 in
any calendar year. Unless otherwise determined by the Committee, no Incentive
Award payments shall be made to a Participant unless the Participant is employed
by the Corporation or a Subsidiary as of the end of the Award Period.
 
    C.     The Committee may at any time, in its sole discretion, cancel an
Incentive Award or eliminate or reduce (but not increase) the amount payable
pursuant to the terms of an Incentive Award without the consent of a
Participant.
 
    D.     Incentive Award payments shall be subject to applicable federal,
state and local withholding taxes and other applicable withholding in accordance
with the Corporation’s payroll practices as from time-to-time in effect.
 
    E.     The Committee shall have the power to impose such other restrictions
on Incentive Awards as it may deem necessary or appropriate to ensure that such
Incentive Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.
 
VI.     Transferability
 
    Incentive Awards shall not be subject to the claims of creditors and may not
be assigned, alienated, transferred or encumbered in any way other than by will
or pursuant to the laws of descent and distribution.



--------------------------------------------------------------------------------



 



3
 
VII.     Termination or Amendment
 
    The Committee may amend, modify or terminate the Plan in any respect at any
time without the consent of Participants, provided that (a) no amendment or
termination of the Plan after the end of an Award Period may adversely affect
the rights of Participants with respect to their Incentive Awards for that Award
Period, and (b) no amendment which would require shareholder approval under
Section 162(m) of the Code may be effected without such shareholder approval.
 
VIII.     Effectiveness of Plan and Awards
 
    The Plan and Incentive Awards granted hereunder shall be void ab initio
unless the Plan is approved by a vote of the Corporation’s shareholders at the
first shareholders’ meeting of the Corporation following adoption of the Plan by
the Committee.
 
IX.     Effective Date; Term of the Plan
 
    The Plan shall be effective as of January 1, 2008.  Unless sooner terminated
by the Committee pursuant to Section 7, to the extent necessary to ensure that
Incentive Award payments made to Covered Employees may be deductible for federal
income tax purposes, the Plan shall terminate as of the date of the first
meeting of the Corporation’s shareholders occurring during 2013, unless the term
of the Plan is extended and reapproved at such shareholders’ meeting. No
Incentive Awards may be awarded under the Plan after its termination.
Termination of the Plan shall not affect any Incentive Awards outstanding on the
date of termination and such awards shall continue to be subject to the terms of
the Plan notwithstanding its termination.
 
X.     General Provisions
 
    A.     The establishment of the Plan shall not confer upon any Eligible
Employee any legal or equitable right against the Corporation or any Subsidiary,
except as expressly provided in the Plan.
 
    B.     The Plan does not constitute an inducement or consideration for the
employment of any Eligible Employee, nor is it a contract between the
Corporation, or any Subsidiary and any Eligible Employee. Participation in the
Plan shall not give an Eligible Employee any right to be retained in the employ
of the Corporation or any Subsidiary.
 
    C.     Nothing contained in this Plan shall prevent the Committee from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
    D.     The Plan shall be governed, construed and administered in accordance
with the laws of the State of Delaware.